DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
    PNG
    media_image1.png
    419
    515
    media_image1.png
    Greyscale

Claims 1, 10, and 19 recite the limitations a wiring layer, wherein the wiring layer is only disposed on a top surface of the organic layer. There is no support for this limitation in the specification or drawings as originally filed. Note the trapezoidal structures formed in the transistor area 50 and the trapezoidal structure 40 formed on organic layer 30. In the specification specifically [0071], [0074], [0094], and [0099] the manufacturing process is described for the formation of the first metal layer that is patterned to form the wiring layer (the rectangle annotation on the reproduced figure above). There is no recitation that the wiring layer is only formed over the organic layer as is recited in the aforementioned claims. Instead it is disclosed that a first metal layer is formed as the wiring layer and the second metal layer (later patterned to form anode 801) is formed on the planar organic layer 60. Additionally it is disclosed that the anode is connected to the source and drain of the transistor thus making the trapezoidal structures (contained in the rectangle annotation  in the transistor section shown above) conductive. There being no other recitation of a metal or conductive layer formed, it is believed that the trapezoidal structures (contained  in the rectangle annotation  in the transistor section shown above ) are part of the patterned first metal layer. Therefore one of ordinary skill in the art at the effective filing date of the invention, absent a positive recitation in the disclosure, would not have understood the wiring layer to be only formed over the organic layer as recited in the aforementioned claims. Claims 2-9 and 11-18 depend from this claim and therefore inherit their deficiencies respectively. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 10665617 (Cho et al).
Concerning claim 1, Cho discloses a light emitting panel, including:
a substrate (BL), wherein the substrate comprises a display area (PXA), a non-display area (NPXA) and a bending area (BA) connecting the display area and the non-display area (Fig. 5O and Fig. 6 note that Fig. 6 shows the boundaries of the NPXA that are found in Fig. 5);
a transistor layer (BRL, BFL, and 10-40), wherein the transistor layer is disposed on the substrate and disposed relative to the display area and the non-display area (Fig. 5O);
an organic layer (50), wherein the organic layer is disposed on the substrate and disposed relative to the bending area (Fig. 5O and col. 16 lines 40-45); and
a wiring layer (DL), wherein the wiring layer is disposed on the organic layer (Fig. 5O and col. 19 lines 64-67); wherein
a vertical height of the organic layer is greater than a vertical height of the transistor layer (Fig. 5O).
Considering claim 19, Cho discloses A light emitting panel, including:
a substrate (BL), wherein the substrate comprises a display area (PXA), a non-display area (NPXA) and a bending area (BA) connecting the display area and the non-display area (Fig. 5O and Fig. 6 note that Fig. 6 shows the boundaries of the NPXA that are found in Fig. 5);
a transistor layer (BRL, BFL, and 10-40), wherein the transistor layer is disposed on the substrate and disposed relative to the display area and the non-display area (Fig. 5O);
an organic layer (50), wherein the organic layer is disposed on the substrate and disposed relative to the bending area (Fig. 5O and col. 16 lines 40-45); and
a wiring layer (DL), wherein the wiring layer is disposed on the organic layer (Fig. 5O and col. 19 lines 64-67); wherein
a vertical height of the organic layer is greater than a vertical height of the transistor layer (Fig. 5O), wherein a planar organic layer (OLED) and a pixel defining layer (PDL) are further disposed on the transistor layer (Fig. 5O), and the pixel defining layer covers the planar organic layer (Fig. 5O), and the substrate is made of a flexible material (col. 9 lines 41-52), and a pixel area is disposed in the substrate (Fig. 5O PXA). 
Continuing to claim 2, Cho discloses wherein the organic layer includes a first extending portion and a second extending portion, and an extending direction of the first extending portion is horizontally extended, and an extending direction of the second extending portion is vertically extended (Fig. 5O).
Referring to claim 3, Cho discloses wherein a horizontal width of the first extending portion is greater than a horizontal width of the second extending portion such that the first extending portion and the second extending portion form a resisting structure (Fig. 5O, note that the upper portion of layer 50 extends wider than the opening formed thus providing a horizontal extending portion over the substrate).
Regarding claim 4, Cho discloses wherein the resisting structure and the transistor layer are against each other (Fig. 5O).
Pertaining to claim 6, Cho discloses further including a thin film transistor, wherein the thin film transistor (T1 and T2) is disposed in the transistor layer (Fig. 5O);
wherein the transistor layer further includes a barrier layer (BRL), a buffer layer (BFL), a first gate insulating layer (10), a second gate insulating layer (20) and an interlayer dielectric layer (30 and 40) which are sequentially stacked from bottom to top; one end of the thin film transistor is connected to the buffer layer (Fig. 5O), and another end of the thin film transistor sequentially penetrates the first gate insulating layer, the second gate insulating layer and the interlayer dielectric layer (Fig. 5O).
As to claim 7, Cho discloses wherein a first gate (UE) is disposed on the second gate insulating layer, and a second gate (GE2) is disposed on the interlayer dielectric layer.
Concerning claim 8, Cho discloses wherein a planar organic layer (OLED) and a pixel defining layer (PDL) are further disposed on the transistor layer, and the pixel defining layer covers the planar organic layer (Fig. 5O).
Considering claim 9, Cho discloses wherein the substrate is made of a flexible material, and a pixel area is disposed in the substrate (col. 9 lines 41-52).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10665617 (Cho et al).
Continuing to claim 5, Cho discloses forming the organic layer.
Cho does not disclose wherein the vertical height of the organic layer is 0.3 to 0.7 micrometers.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore absent evidence that the claimed dimensions of the organic layer would cause the device of Cho to perform differently it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the vertical height of the organic layer based on device design.

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10665617 (Cho et al) in view of US 20180033830 (Kim et al).
Referring to claim 10, Cho discloses a light emitting panel, including:
a substrate (BL), wherein the substrate comprises a display area (PXA), a non-display area (NPXA) and a bending area (BA) connecting the display area and the non-display area (Fig. 5O and Fig. 6 note that Fig. 6 shows the boundaries of the NPXA that are found in Fig. 5);
a transistor layer (BRL, BFL, and 10-40), wherein the transistor layer is disposed on the substrate and disposed relative to the display area and the non-display area (Fig. 5O);
an organic layer (50), wherein the organic layer is disposed on the substrate and disposed relative to the bending area (Fig. 5O and col. 16 lines 40-45); and
a wiring layer (DL), wherein the wiring layer is disposed on the organic layer (Fig. 5O and col. 19 lines 64-67); wherein
a vertical height of the organic layer is greater than a vertical height of the transistor layer (Fig. 5O).
Cho does not disclose that the display device comprises a housing or that the light emitting panel is disposed in the housing. 
However, Kim discloses a bendable display device with light emitting members that includes a housing for the light emitting panel ([0063]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to from a housing around the light emitting panel because of its suitability for external protection for the panel.
Regarding claim 11, Cho discloses wherein the organic layer includes a first extending portion and a second extending portion, and an extending direction of the first extending portion is horizontally extended, and an extending direction of the second extending portion is vertically extended (Fig. 5O).
Pertaining to claim 12, Cho discloses wherein a horizontal width of the first extending portion is greater than a horizontal width of the second extending portion such that the first extending portion and the second extending portion form a resisting structure (Fig. 5O, note that the upper portion of layer 50 extends wider than the opening formed thus providing a horizontal extending portion over the substrate).
As to claim 13, Cho discloses wherein the resisting structure and the transistor layer are against each other (Fig. 5O).
Concerning claim 14, Cho discloses forming the organic layer.
Cho does not disclose wherein the vertical height of the organic layer is 0.3 to 0.7 micrometers.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore absent evidence that the claimed dimensions of the organic layer would cause the device of Cho to perform differently it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the vertical height of the organic layer based on device design.
Considering claim 15, Cho discloses further including a thin film transistor, wherein the thin film transistor (T1 and T2) is disposed in the transistor layer (Fig. 5O);
wherein the transistor layer further includes a barrier layer (BRL), a buffer layer (BFL), a first gate insulating layer (10), a second gate insulating layer (20) and an interlayer dielectric layer (30 and 40) which are sequentially stacked from bottom to top; one end of the thin film transistor is connected to the buffer layer (Fig. 5O), and another end of the thin film transistor sequentially penetrates the first gate insulating layer, the second gate insulating layer and the interlayer dielectric layer (Fig. 5O).
Continuing to claim 16, Cho discloses wherein a first gate (UE) is disposed on the second gate insulating layer, and a second gate (GE2) is disposed on the interlayer dielectric layer.
Referring to claim 17, Cho discloses wherein a planar organic layer (OLED) and a pixel defining layer (PDL) are further disposed on the transistor layer, and the pixel defining layer covers the planar organic layer (Fig. 5O).
Regarding claim 18, Cho discloses wherein the substrate is made of a flexible material, and a pixel area is disposed in the substrate (col. 9 lines 41-52).


Response to Arguments

Applicant's arguments filed 01/06/22 have been fully considered but they are not persuasive. Applicant has amended claims 1, 10, and 19 to include the features a wiring layer, wherein the wiring layer is only disposed on a top surface of the organic layer. Applicant has argued that US 10665617 (Cho et al) discloses that the wiring layer (DL) can be formed over a different layer than the organic layer 50, and thus does not anticipate these newly amended claims. The examiner disagrees. The examiner has  previously referenced the embodiment illustrated in Figs. 5O for purposes of rejection. Cho discloses multiple embodiments (Figs. 8A and 8B) which show the configuration in which the wiring layer is disposed on different layers. However, the embodiment according to Fig. 5O illustrates that the wiring layer DL is only formed on the organic layer 50. Therefore the arguments are not found to be persuasive and the rejection stands.
Additionally, applicant has claimed that the configuration of the wiring layer formed only over the organic reduces the occurrence of breaking of the wiring layer, and improving the yield of the light emitting panel. These assertations are not supported in the specification as originally filed. Not only does the specification not disclose that the wiring layer is formed only over the organic layer (see 112 rejection above), it does not disclose that the formation of the wiring layer only on the organic layer is responsible for the aforementioned advantages. Instead [0094] discloses a structure in which the vertical height of the organic layer is greater than a vertical eight of the transistor layer with a wiring layer formed on the organic layer is responsible for the claimed advantages. Thus examiner believes that the applicant has failed to show criticality/significance of the shape of the wiring layer (only over the organic layer).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        04/09/22